¶ 1 Department II of the Court, composed of Chief Justice Fairhurst and Justices Madsen, Stephens, González and Yu, considered at its June 5, 2018, Motion Calendar whether review should be granted pursuant to RAP 13.4(b) and unanimously agreed that the following order be entered.
¶ 2 IT IS ORDERED:
¶ 3 Petitioner Qiuordai Lewis Taylor's motion for extension of time to file his petition for review is granted. The petitions for review are both denied.
For the Court/s/ Fairhurst, C.J. CHIEF JUSTICE